DISSENTING OPINION
HELL, Member,
November 2, 1992 I respectfully dissent from the majority of the board that recommended respondent be suspended from the practice of law for five years. I believe that [respondent’s] conduct is so egregious, that in order to maintain the integrity and standing of the bar, and the administration of justice, and to prevent the subversion of public interest, respondent should be disbarred.1
Respondent was employed as a senior assistant counsel in the Office of Legal Counsel, Department of [ ], Commonwealth of Pennsylvania. One of [respon*140dent’s] responsibilities was maintenance of two bank accounts on behalf of the department and its clients. He was the sole signatory on both accounts and obviously, had no authority to personally use or borrow the entrusted money.
From February 1990, through September 1990, respondent stole almost $17,000 from the two accounts. Shortly after taking the money, [respondent] returned $6,000 but converted almost $11,000. After he was caught, the result of a routine audit, respondent made full restitution with interest and resigned from the department.
Although respondent’s conduct clearly constitutes prima facie violations of the Pennsylvania Crimes Code, he was never, and will not be, criminally charged.2
The majority found, by clear and convincing evidence, that the respondent violated Rules of Professional Conduct 1.15(a), 8.4(b) and 8.4(c).3 While I concur that clear and convincing evidence establishes that [respondent] violated R.P.C. 1.15(a) and 8.41c), I do not agree that a violation of 8.4(b) occurred.4
*141Respondent has offered, by way of mitigation, evidence that he was suffering from an emotional disorder which caused his misconduct. However, both the Hearing Committee and the majority of the board failed to find the necessary causal connection between his misconduct and the emotional disorder.5
As with any case where serious misconduct occurs, we must be guided by this honorable court’s wisdom as expressed in the Keller case.6 In applying that standard, we are mindful that “the focus is not upon the respondent but rather it is directed to the impact of his conduct upon the system and its effect on the perception of that system by the society it serves.”7 Therefore, it is appropriate that our sympathy for the respondent’s emotional state is transcended by our need to maintain the integrity of the bar and public confidence in our system.
The fact that respondent was considered “an outstanding employee” before he was caught is immaterial in our view. If anything, his colleagues’ opinion of him is simply an indication of how deceitful respondent was in presenting a facade consistent with tmst, while simultaneously violating that confidence by stealing.
We recommend disbarment, cognizant that:
“It is the duty of the courts to maintain the integrity of the bar and to see that courts and its members ‘do not fall into disrepute with the general public through the unprofessional or fraudulent conduct’ of attorneys (citations omitted). The power of the court to disbar an *142attorney should be exercised with great caution, but there should be no hesitation in exercising it when it clearly appears that it is demanded for the protection of the public. The court by admitting an attorney to practice endorses him to the public as worthy of confidence in the professional relations, and if he becomes unworthy, it is its duty to withdraw its endorsement. ”8
The Disciplinary Board has recommended disbarment in at least one other case that is similar to the instant matter. In Office of Disciplinary Counsel v. Troback,9 this court concurred in that recommendation and disbarred a lawyer who had stolen securities from a bank while employed there.
CONCLUSION
In summary, we are convinced that because of [respondent’s] breach of trust as an employee of the department, and his breach of trust as a lawyer, and most importantly, in order to maintain the integrity and standing of the bar, and to uphold the public interest, the respondent should be disbarred.
Messrs. Kems and Schiller and Ms. McGivem join in this dissent.
ORDER
And now, October 13, 1993, a rule having been entered upon respondent by this court on June 30, 1993, to show cause why he should not be disbarred and upon consideration of the responses filed, it is hereby *143ordered that the rule is made absolute, [respondent] is disbarred from the bar of this Commonwealth and he shall comply with all the provisions of Rule 217, Pa.R.D.E. It is further ordered that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
Messrs. Justice Zappala, Cappy and Montemuro dissent and would accept the recommendation of the Disciplinary Board of a five-year suspension.

. Office of Disciplinary Counsel v. Keller, 509 Pa. 573, 506 A.2d 872 (1986).


. See theft by failure to make required disposition of funds received, 18 Pa.CS. §3927, and misapplication of entrusted property and property of government or financial institutions, 18 Pa.C.S. §4113. The applicable two-year statute of limitations has run.


. R.P.C. 1.15(a), prohibition against commingling; R.P.C. 8.4(b), prohibiting criminal conduct that adversely reflects on a person’s fitness to practice law; and R.P.C. 8.4(c), engaging in conduct involving dishonesty, fraud, deceit or misrepresentation.


. As I understand R.P.C. 8.4(b), a commission of a criminal act is the gravamen of the rule. Since respondent has and never will be charged with an offense, and convicted in a court of law, I do not believe that a violation of this rule can be established by clear and convincing evidence.


. See Disciplinary Board Rule 89.293 and Office of Disciplinary Counsel v. Braun, 520 Pa. 157, 553 A.2d 894 (1984).


. 509 Pa. 573, 506 A.2d 872 (1986).


. Keller, supra.


. Johnson Disbarment Case, 421 Pa. 342, 345-46, 219 A.2d 593, 595 (1966). (emphasis added)


. 477 Pa. 318, 383 A.2d 952 (1978).